Case 6:21-cv-00872-RBD-GJK Document 1-1 Filed 05/19/21 Page 1 of 3 PagelD 8

 

IN THE CIRCUIT COURT FOR THE SEVENTH JUDICIAL CIRCUIT
IN AND FOR VOLUSIA COUNTY, FLORIDA

 

CASE NO.:
. « DIVISION:
JESSICA BISHOP,
: maint DATE: a
' vs. f
‘ TARGET CORPORATION H O U R:
a
Foreign Profit Corporation, D E PU I Y
. . Defendant,
, /
¢ LAINT

COMES NOW, the Plaintiff, JESSICA BISHOP, by and through her undersigned counsel,

 

and hereby sues the Defendant, TARGET CORPORATION, a Foreign Profit Corporation, and
alleges as follows:
1. This is an action for damages in excess of Thirty Thousand One Dollars
($30,007.00).
2. At all times: material hereto, the Plaintiff, JESSICA BISHOP, was a resident. of
Volusia County, Florida..
4 3. At all times material hereto, the Defendant, TARGET CORPORATION, ‘was a
Foreign Profit Corporation, licensed and doing business in the State of Florida.
~ 4, Atalf times material hereto, the Defendant, TARGET CORPORATION, maintained
a business for the purposes of servicing business invitees and social guests, including the
Plaintiff, JESSICA BISHOP, and people in the position of the Plalntiff.
5. On or about April 29, 2020, the Plaintiff, JESSICA BISHOP, was a business invitee
within the premises of the Defendant, TARGET CORPORATION, Store #11795 located at 1771
Dunlawton Avenue, Port Orange, Volusia County, Florida, when she slipped on liquid soap that

was on the floor, fell, and suffered serious bodily injuries in and about her person,

 

Exhibit 1

3-4-2021 : 606207H0001 6020210504007779

t

 

 

https://www.sedgwicksir.com/EditorHTML5/printModule.html 5/10/2021

 
Case 6:21-cv-00872-RBD-GJK Document 1-1 Filed 05/19/21 Page 2 of 3 PagelD 9

 

~ 6. The Defendant, TARGET CORPORATION, had a duty to maintain the subject
premises in a reasonably safe condition so as to avoid injury to persons in the position of the Plaintiff,
JESSICA BISHOP, and to wam: the Plaintiff of dangers which the Defendant, TARGET
CORPORATION, knew or had reason to know created an unreasonable risk of harm to the Plaintiff

and individuals in the position of the Plaintiff.
7, At the above described time and place, the Defendant, TARGET CORPORATION,

negligently maintained the subject premises in a dangerous condition in one or more of the following

ways, to wit:
1 (a) allowing the liquid soap to: come to be or remain on the floor in an area where
patrons were expected to be and were in fact walking; and
‘ (b) failing to clean the liquid soap on the floor when it knew or should have known

' of its existences and

 

(c) failing to provide patrons, including the Plaintiff, JESSICA BISHOP, and
~ those in the position of the. Plaintiff, waming of the dangerous condition
created as a result of the liquid soap on the floor.
8. At all times material hereto, the Defendant, TARGET CORPORATION, and/or its
agents or employees, knew that such dangerous condition existed, or said condition existed for a
sufficient length of time such that the Defendant, TARGET CORPORATION, and/or its agents or
employees, should have known of such dangerous condition,
9, The negligence of the Defendant, TARGET CORPORATION, in failing to maintain
the subject premises in a reasonably safe condition and in failing to warn the Plaintiff, JESSICA
1 BISHOP, of said dangerous condition was the actual and proximate cause of the injuries sustained
| by the Plaintiff.
' 10. Asaresult, the Plaintiff, JESSICA BISHOP, sustained bodily injury and resulting pain
and suffering, disability, disfigurement, loss of capacity for the enjoyment of life, expense of

hospitalization, medical and nursing care:and treatment, loss of earnings, loss of the ability to earn

 

 

5-4-2021 0062070001 6020210504007779

 

https://www.sedgwicksir.com/EditorHTMLS/printModule.html 5/10/2021

 
Case 6:21-cv-00872-RBD-GJK Document 1-1 Filed 05/19/21 Page 3 of 3 PagelD 10

 

‘ Plaintiff demands a trial by jury.

 

‘

5-4-2021 006207H0001

 

https://www.sedgwicksir.com/EditorHTML5/printModule.html

money, and/or aggravation of a pre-existing condition. The losses are either permanent or continuing
and the Plaintiff will suffer such losses in the future.
WHEREFORE, the Plaintiff, JESSICA BISHOP, demands judgment against the Defendant,
' TARGET CORPORATION, a Foreign Profit Corporation, for damages in excess of Thirty

Thousand One Dollars ($30,001.00), exclusive of interest, attorney's fees, and costs, and the

RUE & ZIFFRA

(2, Weve

 

Luls R. Gracla, Esquire

632 Dunlawton Avenue

Port Orange, FL 32127

(386) 788-7700

Primary Email: —_gracia@rueziffra.com
Secondary Email: dianec@rueziffra.com
Florida Bar #: 0152943

Attorney for Plaintiff

6020210504007779

 

 

5/10/2021
